J-S36020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MATTHEW JAMES RAMSAY                       :
                                               :
                       Appellant               :      No. 1857 WDA 2019

         Appeal from the Judgment of Sentence Entered June 19, 2019
            In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0001302-2017


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED SEPTEMBER 18, 2020

        Appellant, Matthew James Ramsay, appeals from the judgment of

sentence entered in the Westmoreland County Court of Common Pleas,

following his jury trial convictions for third-degree murder, driving under the

influence of a controlled substance (“DUI”), homicide by vehicle, and accidents

involving death or personal injury, and his bench trial conviction for careless

driving.1 We affirm.

        The relevant facts and procedural history of this case are as follows:

           The instant case arises out of a fatal hit and run crash on
           December 24, 2016, on Ruffsdale Alverton Road in East
           Huntingdon Township, Westmoreland County. [Victim] died
           as a result of the injuries he sustained from the vehicle
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S.A. § 2502(c), 75 Pa.C.S.A. §§ 3802(d)(1)(i), 3732(a), 3742(a),
and 3714(a), respectively.
J-S36020-20


       crash. The evidence presented at trial established that on
       the date of the incident, [Appellant] was driving his vehicle
       in the southbound lane of Ruffsdale Alverton Road. At this
       time, [Victim] was jogging on the berm of the northbound
       lane of Ruffsdale Alverton Road facing oncoming traffic.
       While driving in the southbound lane, [Appellant]’s vehicle
       crossed over the roadway striking and killing [Victim] from
       behind. [Appellant] left prior to anyone arriving on scene.

       The Commonwealth presented the testimony of multiple
       witnesses at trial. [Victim’s wife] testified that on the date
       of the incident, [Victim] decided to go for a walk and headed
       in the direction of Ruffsdale Alverton Road. [Victim] was
       accompanied by one of his dogs at that time. [Victim’s wife]
       testified that her husband had a habit of being extra
       cautious, and he always walked against traffic. Justin Alan
       Kuhn, who resided at 816 Ruffsdale Alverton Road, testified
       that on the date of the incident, he observed a familiar man
       jogging with his dog during the afternoon hours. Mr. Kuhn
       testified that he observed the man cross over to the
       opposite side of the road facing traffic; and approximately
       five minutes later, he observed the same dog circling up the
       road and saw what appeared to be the gentleman lying on
       the ground.

       Michael Bisher testified that on the afternoon of Christmas
       Eve in 2016, he was a passenger in a vehicle driven by
       Stephen Babick.      Mr. Bisher stated that while driving
       southbound down Ruffsdale Alverton Road, he observed a
       dog running loose and then observed a person lying on the
       ground. Mr. Bisher indicated that when he and Mr. Babick
       first arrived, no one else was present at the scene until the
       paramedic arrived. David Lovis, who is employed as a
       paramedic supervisor with Mutual Aid Ambulance Service,
       testified that on the afternoon of December 24, 2016, he
       responded to the vehicle pedestrian accident and observed
       an unresponsive victim laying up in the weeds, and a dog
       running around.

       Pennsylvania State Police Trooper Kevin Wheelden was the
       lead investigator on this case.     He testified that on
       December 24, 2016, he was dispatched to the scene of the
       crash on Ruffsdale Alverton Road.      Trooper Wheelden
       indicated that there were no adverse weather conditions,

                                   -2-
J-S36020-20


       and the roadway was clear at that time. During trial,
       Corporal Bradley Poole, who is employed as a Patrol
       Supervisor with the Pennsylvania State Police, testified as
       an expert witness in the area of accident reconstruction.
       Corporal Poole testified that he arrived on scene at 3:48
       p.m. on December 24, 2016. Corporal Poole stated that
       there were no observed defects on the roadway that would
       have caused the collision at that time, and there were no
       environmental conditions with [Appellant]’s 1995 Saturn SC
       vehicle or the roadway that would account for [Appellant]’s
       vehicle being driven outside of its southbound lane into the
       northbound lane. Additionally, Corporal Poole testified that
       there were no brake marks, skid marks, or yaw marks on
       the roadway caused by [Appellant]’s vehicle.

       Christopher Lee Johnson testified that in December of 2016,
       he resided in the New Stanton Manor Apartments. Mr.
       Johnson stated that [Appellant] also lived in the same
       building, and [Appellant]’s apartment was located two floors
       below his. Mr. Johnson testified that he saw [Appellant] on
       a regular basis, and he knew [Appellant]’s car to be a red
       Saturn. On December 24, 2016, Mr. Johnson stated he
       received a text message from [Appellant] asking him for a
       ride. Mr. Johnson indicated that [Appellant] also sent him
       two pictures of his vehicle with the text, “Sum 1 walked out
       in front of me.” Anthony Williams also had occasion to stay
       at the New Stanton Manor Apartments.            Mr. Williams
       testified that he had previously dated [Appellant]’s current
       girlfriend, Lindsay Myers, and he sometimes stayed with
       them at their apartment in New Stanton. Mr. Williams
       stated that on the afternoon of December 24, 2016, he and
       [Appellant] planned to go to Walmart in Mount Pleasant. Mr.
       Williams testified that he was a passenger in [Appellant]’s
       vehicle. During the trip, Mr. Williams stated that he was
       emptying out the contents of his pockets on the dashboard
       and looking down at his phone when he heard a loud thump
       and observed the windshield cracked on the driver’s side.
       Mr. Williams testified that he believed [Appellant] swerved
       left to right to avoid hitting potholes; however, he did not
       witness the crash. Mr. Williams stated that [Appellant] then
       proceeded to his dad’s house, and then the three of them
       went to Walmart in [Appellant]’s father’s vehicle. Mr.
       Williams described [Appellant] as appearing “tired” and
       “stressed out” on this day.

                                  -3-
J-S36020-20



          Retired Trooper Richard Stepinsky, Jr. testified that
          following the crash, he was dispatched to the site to
          photograph the crime scene and collect evidence. Mr.
          Stepinsky testified that he and Corporal Isoldi also
          responded down the road to a trailer park at which time they
          found a vehicle parked alongside the trailer. The vehicle
          was described as partially covered with a tarp, and there
          was blood on the vehicle. Trooper Wheelden testified that
          [Appellant] was identified as the driver of the vehicle. As a
          result of the investigation, [Appellant] was subsequently
          interviewed by Troopers Wheelden, Zalich, and Adams at
          the State Police Barracks in Greensburg. The interview
          began at 11:00 p.m. on December 24, 2016. During the
          interview, Trooper Wheelden stated that [Appellant]
          appeared “very unkempt,” and he “seemed to be slow and
          sluggish.”     Additionally, Trooper Wheelden described
          [Appellant]’s hair as being “long” and “greasy,” and he
          described his clothing as being “dirty.”         After being
          appraised of his Miranda rights, [Appellant] consented to
                                     [2]

          give a recorded statement to the troopers. Said statement
          was introduced at trial as Commonwealth’s Exhibit 25, and
          a transcript of the audio was introduced as Commonwealth’s
          Exhibit 24.

          According to the transcript from the police interview,
          [Appellant] indicated that he was driving his vehicle on
          Ruffsdale Alverton Road on that day, and at approximately
          2:30, he hit something which caused his windshield to crack.
          After looking around and not seeing anything, [Appellant]
          indicated he left the scene and shortly returned; however,
          he was unable to find anything or anyone.

          During the police interview, the following dialogue occurred
          between Trooper Zalich and [Appellant]:

              Trooper Zalich: [Appellant] I think you saw what you
              hit.

              [Appellant]: No, honestly I didn’t. I really didn’t see.


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                           -4-
J-S36020-20


          Trooper Zalich: In broad day light you didn’t see what
          you hit?

          [Appellant]: No, I really didn’t see if, what I hit.

          Trooper Zalich: Do you realize you were driving all
          over the road too?

          [Appellant]: I kinda…

          Trooper Zalich: Swerving

          [Appellant]: …just do this sometimes (unintelligible)

          Trooper Zalich: Okay, lanes are made for a reason

          [Appellant]: I know

          Trooper Zalich: [Whether] it’s a lined road or it’s an
          unlined road

          [Appellant]: I know

          Trooper Zalich: [Whether] there is traffic or no traffic

          [Appellant]: I know, I’m sorry, I just, sometimes

          Trooper Zalich: So you’re saying yesterday you
          consumed your Methadone in the morning at roughly
          9 am

          [Appellant]: Yes

       When asked what [Appellant] was doing when he responded
       to those questions concerning the nature of his driving,
       Trooper Wheelden testified that [Appellant] acted as if he
       was grabbing ahold of the steering wheel, and he was
       making a motion when he was describing how he sometimes
       just swerves all over the roadway.

       Trooper Wheelden stated that [Appellant]’s blood was
       collected on December 25, 2016 at 5:06 a.m., and the
       samples were sent to NMS Laboratories for analysis. The
       results of the analysis indicated the presence of 87

                                    -5-
J-S36020-20


       nanograms per milliliter of Alprazolam (Xanax), 170
       nanograms per milliliter of Delta-9 Carboxy THC and Delta-
       9 THC (marijuana), and 280 nanograms per milliliter of
       methadone in [Appellant]’s blood. As [Appellant] did not
       acknowledge in the interview to taking any illicit substances,
       other than marijuana after the crash and methadone before
       the crash, and because of the fifteen hour delay in testing
       [Appellant]’s blood, the Commonwealth acknowledged that
       the extrapolation back to [Appellant]’s actual time of
       operation could not be done. Forensic Pathologist, Dr. Cyril
       H. Wecht testified that an autopsy of [Victim] was
       performed, and it was determined that [Victim] died due to
       blunt force trauma to his head and trunk. Dr. Wecht stated
       that a toxicology test was also performed on [Victim], and
       the results were negative. Additionally, Dr. Wecht testified
       to the impact that benzodiazepines, marijuana, and
       methadone can individually and in combination have on the
       mental and physical faculties of a body.

       Lastly, Mary Beth Grundler, who is employed as a facility
       director at the methadone facility, RHJ Medical Center
       testified that [Appellant] was a client at the methadone
       facility starting in January of 2014. As part of [Appellant]’s
       admission to the facility, Ms. Grundler testified that
       [Appellant] reviewed and signed numerous forms.
       Specifically, Ms. Grundler testified that upon entry at the
       facility, [Appellant] signed a “Consent to Treatment” form,
       a “Medication Driving Agreement” form, in which [Appellant]
       denied taking any prescription and/or non-prescribed drugs,
       alcohol, or marijuana; a “Policy and Procedures Statement”
       form, in which patients are directed to cease using illicit
       drugs while using methadone; an “Information Disclosure”
       form; an “Additional Policies and Procedures for Clients with
       Benzodiazepines Prescriptions”; and a “Client Handbook.”
       Ms. Grundler indicated that all clients are informed that if
       they use a benzodiazepine in conjunction with methadone,
       it can make them more lethargic and create more intensity
       of either drug. Ms. Grundler testified that when [Appellant]
       first was admitted to the methadone clinic, his urine tested
       positive for benzodiazepine, THC, and methadone. Despite
       any knowledge that [Appellant] had ever been prescribed a
       benzodiazepine, Ms. Grundler confirmed that [Appellant]
       continued to test positive for benzodiazepines in addition to
       his methadone through May of 2016. As a result of the

                                   -6-
J-S36020-20


          positive tests, Ms. Grundler testified that [Appellant] was
          counseled and directed to abstain from abusing
          benzodiazepines. Ms. Grundler stated that on December 22,
          2016, [Appellant] provided a urine sample in which no
          benzodiazepines were detected.

          The Defense presented one witness at trial. Lindsay Jean
          Ramsay, who is [Appellant]’s wife, testified that on the
          morning of December 24, 2016, she and [Appellant] woke
          up and went to the methadone clinic together. Mrs. Ramsay
          testified that she observed [Appellant] take his 55 milligram
          dosage of methadone around 9:00 a.m. Mrs. Ramsay
          stated that prior to going to the methadone clinic, she did
          not see [Appellant] smoke any marijuana or take any other
          pills or illicit drugs. Mrs. Ramsay testified that [Appellant]
          remained at the apartment with her until approximately
          1:30 p.m. [Appellant] elected not to testify at trial.

(Trial Court Opinion, dated November 15, 2019, at 1-8) (internal citations

omitted).

       At the conclusion of trial on March 15, 2019, the jury convicted Appellant

of third-degree murder, DUI, homicide by vehicle, and accidents involving

death or personal injury. The court also found Appellant guilty of the summary

offense of careless driving. On June 10, 2019, the court sentenced Appellant

to an aggregate term of 15 to 30 years’ imprisonment.3 Appellant timely filed

post-sentence motions on June 20, 2019. Following a hearing on August 13,

2019, the court entered an opinion and order on November 15, 2019, denying

Appellant’s motion.       Appellant timely filed a notice of appeal on Monday,

December 16, 2019. On December 31, 2019, the court ordered Appellant to


____________________________________________


3 The court entered an amended sentencing order on June 19, 2019,
confirming that Appellant had been found guilty of careless driving.

                                           -7-
J-S36020-20


file a concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(b); Appellant complied on January 21, 2020.

      On appeal, Appellant raises two issues:

         Whether the trial court erred by denying Appellant’s post-
         sentence motion for a judgment of acquittal for the reason
         that there was insufficient evidence to support the jury
         verdict of guilty for the charge of murder of the third degree
         at count 1 of the information?

         Whether the trial court erred by denying Appellant’s post-
         sentence motion for a new trial for the reason that the jury
         verdict of guilty for the charge of murder of the third degree
         at count 1 of the information was against the weight of the
         evidence?

(Appellant’s Brief at 6).

      In his issues combined, Appellant argues the Commonwealth failed to

present sufficient evidence at trial to prove Appellant committed third-degree

murder. Specifically, Appellant alleges the Commonwealth failed to establish

that Appellant acted with malice.       Appellant concedes the evidence the

Commonwealth presented may have been sufficient to establish that he acted

negligently. For similar reasons, Appellant asserts the jury’s verdict for third-

degree murder was against the weight of the evidence. Appellant concludes

he is entitled to relief on his challenges to the sufficiency and/or weight of the

evidence, and that he is entitled to judgment of acquittal or a new trial. We

disagree.

      When examining a challenge to the sufficiency of evidence, our standard

of review is as follows:


                                      -8-
J-S36020-20


        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt. In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may
        be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        [trier] of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)). Additionally:

           The weight of the evidence is exclusively for the finder
           of fact who is free to believe all, part, or none of the
           evidence and to determine the credibility of the
           witnesses. An appellate court cannot substitute its
           judgment for that of the finder of fact. Thus, we may
           only reverse the…verdict if it is so contrary to the
           evidence as to shock one’s sense of justice.

        Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
        666, 672-73 (1999). Moreover, where the trial court has
        ruled on the weight claim below, an appellate court’s role is
        not to consider the underlying question of whether the
        verdict is against the weight of the evidence. Rather,
        appellate review is limited to whether the trial court palpably
        abused its discretion in ruling on the weight claim.


                                     -9-
J-S36020-20


Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(most internal citations omitted).

      The Crimes Code defines murder as follows:

         § 2502. Murder

         (a) Murder of the first degree.—A criminal homicide
         constitutes murder of the first degree when it is committed
         by an intentional killing.

         (b) Murder of the second degree.—A criminal homicide
         constitutes murder of the second degree when it is
         committed while defendant was engaged as a principal or
         an accomplice in the perpetration of a felony.

         (c) Murder of the third degree.—All other kinds of
         murder shall be murder of the third degree. Murder of the
         third degree is a felony of the first degree.

                                     *     *      *

18 Pa.C.S.A. § 2502(a)-(c). “Murder in the third degree is an unlawful killing

with malice but without the specific intent to kill.”        Commonwealth v.

Dunphy, 20 A.3d 1215, 1219 (Pa.Super. 2011). Malice is defined as:

         [A] wickedness of disposition, hardness of heart, cruelty,
         recklessness of consequences, and a mind regardless of
         social duty, although a particular person may not be
         intended to be injured…. [M]alice may be found where the
         defendant consciously disregarded an unjustified and
         extremely high risk that his actions might cause serious
         bodily injury.

Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa.Super. 2001), appeal

denied, 569 Pa. 716, 806 A.2d 858 (2002).             “Malice may be inferred by

considering the totality of the circumstances.” Dunphy, supra.

                                         - 10 -
J-S36020-20


      Instantly, the Commonwealth presented at trial, inter alia: (1)

testimony from Trooper Wheelden and Corporal Poole that there were no

defects in the roadway or any environmental conditions that would explain

Appellant’s failure to maintain his lane of travel; (2) testimony from Mr.

Johnson that Appellant texted him a picture of Appellant’s damaged vehicle

with the message, “Sum 1 walked out in front of me;” (3) testimony from Mr.

Williams that Appellant appeared “tired” and “stressed out” on the date of the

incident, and that Appellant left the scene after the crash and proceeded with

his plan to visit Walmart; (4) Mr. Stepinsky’s testimony that Appellant’s

vehicle was found with a cracked windshield covered by a tarp and with blood

on the driver’s side of the car; (5) Appellant’s police interview recording, in

which Appellant admitted that he sometimes swerves all over the roadway

while driving; (6) testimony from Trooper Wheelden that Appellant appeared

“slow and sluggish” on the date of the incident; (7) testimony that fifteen

hours after the crash, Appellant’s blood was taken and Appellant tested

positive for Xanax, marijuana, and methadone; (8) testimony from Dr. Wecht

regarding the effects that Xanax, marijuana, and methadone can have, both

individually and in combination with each other; and (9) testimony from Ms.

Grundler that Appellant had been instructed not to take any other drugs while

in recovery, but Appellant continued to take the drugs despite repeated

warnings about the side effects (lethargy, etc.) of mixing drugs with

methadone.


                                    - 11 -
J-S36020-20


      In its opinion denying Appellant’s post-sentence motions, the trial court

concluded that the evidence presented supported a finding of malice, stating:

         Based upon [Appellant]’s disregard for the repeated
         warnings of the dangerous effects of mixing Xanax with
         methadone, the presence of Xanax, marijuana, and
         methadone in his blood following the accident, his admission
         regarding his reckless manner of driving, the absence of any
         testimony that there were any environmental or climatic
         conditions that would explain [Appellant]’s failure to
         maintain his lane of travel, [Appellant]’s flight after hitting
         [Victim], and [Appellant]’s conduct following the crash
         demonstrate that [Appellant] completely disregarded an
         unjustified and extremely high risk that his actions would
         cause death or serious bodily injury to support a conviction
         of third degree murder.

(Trial Court Opinion at 12).     Viewed in the light most favorable to the

Commonwealth as verdict-winner, we agree with the court’s analysis that the

evidence was sufficient to convict Appellant of third-degree murder. See 18

Pa.C.S.A. § 2502(c); Hansley, supra. For similar reasons, we will also not

disturb the trial court’s denial of Appellant’s weight of the evidence challenge.

See Champney, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2020

                                     - 12 -
J-S36020-20




              - 13 -